Exhibit 10.1
 
AGREEMENT AND RELEASE
 
Agreement and Release (“Agreement”) executed this 17th day of January, 2014, by
and between Remark Media, Inc. (f/k/a HSW International, Inc.), its parents,
subsidiaries and affiliates (the “Company”) with an address at 3930 Howard
Hughes Parkway, Suite 400, Las Vegas, Nevada, 89169 and Bradley T. Zimmer
(“Executive”) with an address at 2500 Peachtree Road, Suite 202, Atlanta,
Georgia.
 
1.            Executive resigns his employment effective February 7, 2014
(“Resignation Date”).  As of that date, Executive’s duties, responsibilities,
office and title with the Company shall cease.
 
2.            Within ten (10) days of the Release Effective Date (defined below)
the Company shall pay to Executive a lump sum payment of $25,000 less applicable
withholdings and deductions.
 
3.            Executive agrees and acknowledges that all of Executive’s unvested
options to purchase common stock in the Company shall expire on the Resignation
Date and no further vesting shall occur.  Executive’s vested options to purchase
common stock in the Company shall be exercisable pursuant to the terms of the
applicable stock option grant agreement.
 
4.            Executive agrees and acknowledges that the payment provided in
Paragraph 2 above exceed any payment to which Executive would otherwise be
entitled under any policy, plan, and/or procedure of the Company absent his
signing this Agreement.  Executive acknowledges that he has been paid for work
performed up to and including the Resignation Date. Upon submission of expense
reports in accordance with Company policy, the Company shall reimburse Executive
for reimbursable expenses.
 
5.            Executive shall have up to twenty-one (21) days from the date of
his receipt of this Agreement to consider the terms and conditions of this
Agreement.  Executive may accept this Agreement at any time within the
twenty-one (21) day period by executing it before a notary and returning it to
Douglas Osrow, Chief Financial Officer, Remark Media, Inc. 3930 Howard Hughes
Parkway, Suite 400, Las Vegas, Nevada, 89169, no later than 5:00 p.m. on the
twenty-first (21st) day after Executive’s receipt of this Agreement.  The
effective date of this Agreement shall be the day following Executive’s signing
of this Agreement (the “Release Effective Date”).  In the event Executive does
not accept this Agreement as set forth above this Agreement, including but not
limited to the obligation of the Company and its subsidiaries and affiliates to
provide the payment referred to in Paragraph 2 above, shall automatically be
deemed null and void.
 
6.            (a)           In consideration of the payment referred to in
Paragraph 2 above, Executive for himself and for his heirs, executors, and
assigns (hereinafter collectively referred to as the “Releasors”), forever
releases and discharges the Company and any and all of its parent corporations,
subsidiaries, divisions, affiliated entities, successors and assigns, and any
and all of its and their employee benefit and/or pension plans and funds, and
any and all of its and their past or present officers, directors, managers,
members, partners, agents, trustees, administrators, employees and assigns
(whether acting as agents for such entities or in their individual capacities)
(hereinafter collectively referred to as the “Releasees”), from any and all
claims, demands, causes of action, fees and liabilities of any kind whatsoever
(based upon any legal or equitable theory, whether contractual, common-law,
statutory, decisional, federal, state, local or otherwise), whether known or
unknown, which Releasors ever had, now have or may have against the Releasees or
any of them by reason of any actual or alleged act, omission, transaction,
practice, conduct, occurrence, or other matter from the beginning of the world
up to and including the Release Effective Date, except for the obligations of
the Company under this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Without limiting the generality of the foregoing subparagraph (a),
this Agreement is intended to and shall release the Releasees from any and all
claims for termination payments under Section 10 of the Offer Letter; all claims
arising out of Executive’s employment with Releasees and/or the termination of
Executive’s employment, including but not limited to any claim(s) under or
arising out of (i) Title VII of the Civil Rights Act of 1964, as amended; (ii)
the Americans with Disabilities Act, as amended; (iii) the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) (excluding claims for accrued,
vested benefits under any employee benefit plan of the Company in accordance
with the terms of such plan and applicable law); (iv) the Age Discrimination in
Employment Act, as amended, or the Older Workers Benefit Protection Act; (v) the
Georgia Fair Employment Practices Act; (vi) the Nevada Fair Employment Practices
Act; (vii) Section 806 of the Sarbanes Oxley Act of 2002; (viii) alleged
discrimination or retaliation in employment (whether based on federal, state or
local law, statutory or decisional); (ix) the terms and conditions of
Executive’s employment with the Company, the termination of such employment,
and/or any of the events relating directly or indirectly to or surrounding that
termination; and (x) any law (statutory or decisional) providing for attorneys’
fees, costs, disbursements and/or the like. For the avoidance of doubt, this
Agreement is not intended to modify or limit the Company’s existing obligation
to indemnify Executive.
 
(c)           Notwithstanding the foregoing, nothing in this Agreement shall be
construed to prevent Executive from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission (“EEOC”)
or applicable state or city fair employment practices agency, to the extent
required or permitted by law.  Nevertheless, Executive understands and agrees
that he is waiving any relief available (including, for example, monetary
damages or reinstatement), under any of the claims and/or causes of action
waived in Paragraphs 5(a) and (b), including but not limited to financial
benefit or monetary recovery from any lawsuit filed or settlement reached by the
EEOC or anyone else with respect to any claims released and waived in this
Agreement.
 
(d)           Notwithstanding the foregoing, the Company’s existing
indemnification obligations to Executive shall continue and Executive does not
waive any indemnification rights.  The Company forever releases and discharges
Executive from any and all claims, demands, causes of action, fees and
liabilities of any kind whatsoever (based upon any legal or equitable theory,
whether contractual, common-law, statutory, decisional, federal, state, local or
otherwise), whether known or unknown, which the Company ever had, now have or
may have against Executive or any of them by reason of any actual or alleged
act, omission, transaction, practice, conduct, occurrence, or other matter
within the scope of Executive’s employment with the Company, from the beginning
of the world up to and including the Release Effective Date, except for the
obligations of Executive under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
7.            (a)           Executive agrees that he has not and will not engage
in any malicious conduct that is materially injurious to the Company’s or any
Releasee’s reputation or interest, including but not limited to publicly
disparaging (or inducing or encouraging others to publicly disparage) the
Company or any of the Releasees.
 
(b)           Executive acknowledges that he has used commercially reasonable
efforts to return, within seven days of the Resignation Date or some other later
date that the Company chooses, to the Company any and all originals and copies
of documents, materials, records, credit cards, keys, building passes,
computers, blackberries and other electronic devices and other items in his
possession or control belonging to the Company.
 
(c)           Executive further agrees that he will maintain the confidentiality
of all customer and Company confidential information, unless and until such
information is made public through no actions of Executive (except to the extent
that Executive makes public such information in his professional capacity with
the Company).
 
8.            (a)           Executive will cooperate with the Company and/or its
subsidiaries and affiliates and its/their counsel, at the Company’s expense, in
connection with any investigation, administrative proceeding or litigation
relating to any matter in which Executive was involved or of which Executive has
knowledge.
 
(b)           Executive agrees that, in the event he is subpoenaed by any person
or entity (including, but not limited to, any government agency) to give
testimony (in a deposition, court proceeding or otherwise) that in any way
relates to Executive’s employment with the Company, he will give prompt notice
of such request to the Chief Executive Officer or Chief Financial Officer of the
Company and will make no disclosure until the Company has had a reasonable
opportunity to contest the right of the requesting person or entity to such
disclosure, provided that such notice and right to contest disclosure are
allowable under the terms of the subpoena.
 
9.             The terms and conditions of this Agreement are and shall be
deemed to be confidential, and shall not be disclosed by Executive to any person
or entity without the prior written consent of the Chief Executive Officer and
the Chief Financial Officer of the Company, except if required by law, and to
Executive’s accountants, attorneys, and spouse, provided that they agree to
maintain the confidentiality of this Agreement.  Executive further represents
that he has not disclosed the terms and conditions of this Agreement to anyone
other than his attorneys and accountants.
 
10.           The making of this Agreement is not intended, and shall not be
construed, as an admission that any of the Releasees has violated any federal,
state or local law (statutory or decisional), ordinance or regulation, breached
any contract, or committed any wrong whatsoever against Executive.
 
 
3

--------------------------------------------------------------------------------

 
 
11.          The parties agree that this Agreement may not be used as evidence
in a subsequent proceeding except in a proceeding to enforce the terms of this
Agreement.
 
12.           Executive acknowledges that: (a) he has carefully read this
Agreement in its entirety; (b) he has had an opportunity to consider fully the
terms of this Agreement; (c) he has been advised by the Company in writing to
consult with an attorney of his choosing in connection with this Agreement; (d)
he fully understands the significance of all of the terms and conditions of this
Agreement and he has discussed it with his independent legal counsel, or has had
a reasonable opportunity to do so; (e) he has had answered to his satisfaction
any questions he has asked with regard to the meaning and significance of any of
the provisions of this Agreement; and (f) he is signing this Agreement
voluntarily and of his own free will and assents to all the terms and conditions
contained herein.
 
13.           This Agreement is binding upon, and shall inure to the benefit of,
the parties and their respective heirs, executors, administrators, successors
and assigns.
 
14.           If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect.  However, the illegality or unenforceability of
such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement; provided, however,
that, upon any finding by a court of competent jurisdiction that the release and
covenants provided for by Paragraphs 6 and/or 7 above is illegal, void or
unenforceable, Executive agrees to execute a release, waiver and/or covenant
that is legal and enforceable.  Finally, any breach of the terms of Paragraphs
6, 7, 8 and/or 9 above shall constitute a material breach of this Agreement as
to which the Company may seek appropriate relief in a court of competent
jurisdiction.
 
15.           This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Nevada, without regard to the conflict
of laws provisions thereof.  Actions to enforce the terms of this Agreement, or
that relate to Executive’s employment with the Company shall be submitted to the
exclusive jurisdiction of any state or federal court sitting in Clark County,
State of Nevada.
 
16.           This Agreement may be executed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument of this Agreement.
 
17.           This Agreement (including any exhibits attached hereto)
constitutes the complete understanding between the parties with respect to the
termination of the Executive’s employment at the Company and supersedes any and
all agreements, understandings, and discussions, whether written or oral,
between the parties.  No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by each of the parties
hereto.
 
[Signature page follows]
 
 
4

--------------------------------------------------------------------------------

 
 
[Signature page to Agreement and Release]
 





     
Dated:
January 17, 2014  
/s/ Bradley Zimmer
   
Bradley Zimmer





REMARK MEDIA, INC.
               
By:
/s/ Douglas Osrow
 
Date:
January 17, 2014  
Douglas Osrow
       
Chief Financial Officer
     



 
 
5

--------------------------------------------------------------------------------

 
 